Citation Nr: 0104345	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The appellant had active service from January 1954 to July 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied entitlement to 
special adaptive housing or special housing adaptation grant.  
The Board remanded this claim in July 2000 for further 
evidentiary development.

The Supplemental Statement of the Case noted that the 
arthritis had progressed to include other joints.  Action 
should be taken to prepare a rating decision that reflects 
this determination.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this claim has been obtained by the RO.

2.  The appellant is in receipt of a 100 percent rating for 
his hypertension with coronary artery disease, status post 
stent placement times five, a 40 percent rating for 
osteoarthritis of the dorsolumbar and cervical spines and 
left hip with calcific periarthritis, separate 10 percent 
ratings for bicipital tendonitis of the left shoulder, 
bicipital tendonitis of the right shoulder, bronchitis and 
residuals of cerebrovascular accident with minimal left 
hemisensory loss, and non- compensable evaluations for early 
macular degeneration of both eyes, sinusitis, hyperuricemia, 
erythrasma and bilateral hearing loss.  

3.  The appellant's service connected disabilities do not 
result in loss of use of any extremity so as to preclude 
locomotion without the regular and constant use of aid and/or 
loss of use of the hands, and his service connected macular 
degeneration in both eyes results in 20/40 vision in the 
right eye with legal blindness in the left eye.


CONCLUSION OF LAW

The criteria for a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 
5107 (West 1991 & Supp. 1995); 38 C.F.R. §§ 3.809, 3.809a 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that he is entitled to a certificate 
of eligibility for financial assistance in acquiring 
specially adapted housing, or alternatively, a home 
adaptation grant.  He specifically contends that he is 
entitled to VA assistance in modifying his home to allow use 
of his VA prescribed wheelchair and Tricart.  He argues that 
his service connected disabilities are responsible for his 
inability to ambulate independently on a regular basis.  His 
spouse describes a condition of gout in both of his feet and 
elbows which results in elbow swelling three times normal 
size with occasional bursting of fluid buildup.  She also 
describes osteoarthritis in his knees and hips which prevents 
him from standing due to unbearable pain.  She notes that VA 
has provided him a wheelchair, a scooter and car adaptations.  
In fact, she stated that VA recently provided him a motorized 
wheelchair as the pain and swelling of his elbows prevented 
him from using a regular wheelchair. 

The appellant is currently in receipt of a total disability 
evaluation for his hypertension with coronary artery disease, 
status post stent placement times five.  He has also been 
assigned a 40 percent rating for osteoarthritis of the 
dorsolumbar and cervical spines and left hip with calcific 
periarthritis, separate 10 percent ratings for bicipital 
tendonitis of the left shoulder, bicipital tendonitis of the 
right shoulder, bronchitis and residuals of cerebrovascular 
accident with minimal left hemisensory loss.  He further 
holds non- compensable evaluations for early macular 
degeneration of both eyes, sinusitis, hyperuricemia, 
erythrasma and bilateral hearing loss.  He is also in receipt 
of an award of special monthly compensation under 38 C.F.R. 
§ 3.350(i) on account of a total disability rating plus 60 
percent.  The determination of the last rating decision was 
amended in the supplemental statement of the case.  That 
document established that the arthritis now involved the 
dorsolumbar spine, cervical spine, bilateral hips and 
bilateral knees.  To the extent that the SSOC is in conflict 
with the last rating decision, the conflict is resolved in 
favor of the veteran.  The RO granted service connection 
under diagnostic code 5003 and the arthritis of the other 
joints appears to represent subsequent manifestations of the 
same disease process.  See 38 C.F.R. § 3.303 (2000).

The medical evidence of record includes an August 1978 letter 
from VA Chief of Rheumatology which indicates that, at that 
time, the appellant's joint disease of the left hip and 
shoulders resulted in loss of "some function."  Overall, 
his musculoskeletal disease caused him to "struggle against 
pain for every degree of motion he [was] able to maintain."  
His VA clinical records reveal an October 1998 rehabilitation 
medicine consultation which reveals his complaint of 
shortness of breath after walking 10 to 15 feet, right lower 
extremity buckling, and dizziness due to multiple medications 
which interrupted his ability to complete his activities of 
daily living.  The examiner, who noted both his service 
connected and non- service connected disabilities, gave 
opinion that a Tricart was "medically indicated."  However, 
nursing notes during this same time period noted that he was 
able to walk independently.

The appellant's most recent VA clinical records show that he 
was undergoing radiation therapy for his non- service 
connected lymphoma and maltoma of the stomach in 1999.  He 
was also being treated for severe radiation gastritis.  A 
September 1999 rheumatology consultation noted complaint of 
constant back pain and sore left elbow and tops of feet due 
to gouty arthritis.  It was noted that he could only walk a 
few feet due to dyspnea on exertion (DOE).  At that time, a 
physical examination revealed a mildly tender left elbow with 
soft tophaceous mass without heat or erythema.  His back was 
tender to palpation.  His feet were mildly tender with 
palpation but were negative for erythema, obvious deformity 
or heat.  He also had distant heart sounds with regular rate 
and rhythm (rrr), and his chest was clear to auscultation 
(cta) bilaterally without wheezes.  He was given an 
assessment of overall poor status after radiation for malt 
lymphoma, overall stable rheumatoid problems, and performance 
status affected by coronary artery disease (CAD), history of 
lymphoma, chronic obstructive pulmonary disease (COPD) and 
deconditioning to the point of being wheelchair bound.  He 
was also given a diagnosis of severe gouty arthritis.

In September 2000, a VA occupational therapist performed a 
home assessment.  A physical examination of the appellant 
revealed upper and lower extremities with active range of 
motion (AROM) and strength within normal limits (WNL) 
bilaterally.  His hip flexors were 3/5.  He transferred 
independently from high surfaces.  He walked with a front-
wheeled walker and became short of breath after 6 feet.  He 
complained of an inability to push the wheelchair on the 
carpet due to his medical problems.  He had + Romberg's sign 
with his eyes closed.  The occupational therapist recommended 
a motorized wheelchair and home improvements to allow use of 
his wheelchair.  A December 1999 visual acuity examination 
showed 20/40 vision in the right eye with only an ability to 
count fingers (CF) at two feet with the left eye.  He was 
given an assessment of being legally blind in the left eye 
due to a macular scar.

In September 2000, the appellant underwent VA joints 
examination with benefit of review of his claims folder.  He 
reported being basically housebound with a limited ability to 
ambulate and transfer from his bed to his couch.  He 
complained of weakness, swelling and buckling of the knees 
when standing.  He further complained of pain over the 
lateral aspect of both hips with standing and transfers with 
right greater than left.  His past medical history was 
significant for coronary artery disease with stent placement 
two years previously, secondary congestive heart failure and 
gastric lymphoma with a recent suspicion of recurrence.  On 
physical examination, he presented in a wheelchair.  He could 
only tolerate a standing position for 45 seconds.  He had 
difficulty transferring from the wheelchair to the 
examination table.  His service connected left hip 
demonstrated 10 degrees of internal rotation, 20 degrees of 
external rotation and 110 degrees of forward flexion with 
pain on palpation over the lateral aspect of the greater 
trochanteric region.  His neurovascular status was intact.  
His right hip demonstrated similar symptomatology.  His 
bilateral knee disability was significant for range of motion 
from 10 to 110 degrees with moderate crepitus on motion and 
pain over the medial and lateral joint lines.

Based upon the above, the examiner offered clinical 
impressions of trochanteric bursitis of the hips with 
calcific tendonitis of the right hip, early osteoarthritic 
degenerative changes of the right hip, bilateral moderate 
osteoarthritic degenerative changes of the knees, coronary 
artery disease with associated congestive heart failure and 
gastric lymphoma.  The examiner further stated that, with a 
reasonable degree of medical probability, the appellant 
manifested mild to moderate difficulty with orthopedic 
osteoarthritic degenerative changes of the hips and knees of 
his lower extremities.  This disability, standing alone, 
precluded him from standing for protracted periods of time or 
walking long distances, but did not preclude him from limited 
ambulation.  He also had extreme shortness of breath due to 
his congestive heart failure and general debility secondary 
to his gastric lymphoma, and all his disabilities combined 
made him housebound and a limited transfer at the present 
time.

In applying for a certificate of eligibility for assistance 
in acquiring specially adapted housing, the evidence must 
establish that he has permanent and total service connected 
disability due to: 1) the loss, or loss of use, of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 2) blindness in 
both eyes, having only light perception, plus the loss of use 
of one lower extremity; or 3) the loss, or loss of use, of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes or a wheelchair; or 4) the loss, or 
loss of use, of one lower extremity together with the loss, 
or loss of use, one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes or a wheelchair.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809(b) 
(2000).   The term "preclude locomotion" is defined as the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.  38 C.F.R. § 3.809(d) (2000).

Upon review of the medical and lay evidence of record, the 
Board finds that the appellant has not met the regulatory 
criteria necessary to become eligible for a certificate for 
assistance in acquiring specially adapted housing.  In this 
respect, the evidence of record shows that his total 
disability picture results in the need for regular and 
constant use of a wheelchair or other assistive device as a 
normal mode of locomotion.  However, the evidence does not 
show that a service connected disability results in loss of 
use of any extremity.  Rather, his service connected 
disabilities show active range of motion and remaining 
strength.  Rather, an examiner established that the 
disabilities of the lower extremities produced mild to 
moderate difficulty.  This characterization, by a 
professional, tends to establish that the veteran does not 
have loss of use of a lower extremity.  In the absence of 
loss of use of any extremity due to service connected 
disability, he has failed to qualify for a certificate of 
eligibility for assistance in acquiring specially adapted 
housing.

In so holding, the Board is cognizant that the appellant's 
service connected hypertension with coronary artery disease 
and congestive heart failure, which results in dyspnea on 
exertion, appears to be the primary cause of his inability to 
ambulate without the regular and constant use of a wheelchair 
or other assistive device.  However, VA law and regulations 
do not allow a certificate of eligibility for assistance in 
acquiring specially adapted in the absence of loss, or loss 
of use, of at least one lower extremity.  See 38 U.S.C.A. § 
2101(a) (West 1991); 38 C.F.R. § 3.809(b)(3) (2000).  While 
the appellant has stated that he can not use his lower 
extremities due to service connected disability, the medical 
professionals have found that, while function in the lower 
extremities was diminished, there is some function remaining.  
The Board finds that the medical reports, which are prepared 
by professionals trained in evaluating orthopedic 
disabilities, are more probative than the lay statements of 
record in determining the actual extent of his disability.  
Here, the medical reports form a preponderance of evidence 
against the claim, and the evidence is not in approximate 
balance so as to resolve any doubt in favor of the appellant.  

Though entitlement to specially adapted housing is not 
established, the appellant may still qualify for a special 
home adaptation grant.  This benefit requires that the 
appellant establish his permanent and total service-connected 
disability either results in blindness in both eyes with 
5/200 visual acuity or less, or involves the anatomical loss 
or loss of use of both hands.  38 U.S.C.A. § 2101(b) (West 
1991); 38 C.F.R. § 3.809a(b) (1999).  In this case, the 
appellant is not service connected for a hand disability.  He 
does manifest legal blindness due to his service connected 
left eye macular degeneration, but his service connected 
right disability demonstrates 20/40 vision.  As such, he has 
failed to establish the existence of a disability which would 
qualify him for a special home adaptation grant.

The Board finally notes that the RO has obtained all evidence 
identified by the appellant as relevant to his appeal, and 
has provided him a recent VA joints examination.  The Board 
is of the opinion that no further evidentiary development is 
necessary for an equitable disposition of this claim.  As 
such, the Board finds that the duty to assist the appellant 
in the development of his claim has been satisfied.  For the 
reasons cited above, the Board further finds that the 
appellant's claim for entitlement a certificate of 
eligibility for financial assistance in acquiring specially 
adapted housing or a home adaptation grant must be denied.


ORDER

Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing or a home 
adaptation grant is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

